Citation Nr: 1704355	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a foot disorder, to include as secondary to a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  All documents in Virtual VA, including the VA treatment records, are duplicative of those in VBMS.


FINDINGS OF FACT

1.  A low back disorder did not have its onset in service, did not manifest within one year of service, and is not otherwise related to active service.

2.  A foot disorder is not related to active service, and is not caused or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016). 

2.  The criteria for service connection for a foot disorder, to include as secondary to a low back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRs) and private and VA medical records have been associated with the claims file in addition to the Veteran's lay statements.  The Veteran was also afforded VA examinations for his low back and feet in October 2008 and April 2016 with a June 2016 addendum opinion that, taken together, are fully adequate to decide the claim as they address the relevant evidence of record, provide opinions regarding the Veteran's theories of service connection, and are supported by explanations.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, the examination must be adequate).

Additionally, the Veteran testified at a November 2015 Board hearing.  A VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the November 2016 Board hearing, the VLJ asked questions to ascertain the presence and etiology of his low back and foot disorders.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Additionally, the Board remanded the claims to obtain an etiological opinion.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board is further satisfied that there has been substantial compliance with the prior January 2016 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the January 2016 remand, the Board directed the RO obtain VA records, private records, and SSA records.  In March 2016, those records were obtained.  The Board also requested that a VA examination be provided to determine the etiology of the Veteran's foot disorder and an addendum opinion be issued for his low back disorder.  A VA examination and addendum opinion were obtained in April and June 2016.  Accordingly, there has been substantial compliance with the prior Board remand.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v Brown, 7 Vet. App. 439, 448 (1995).

Low Back Disorder

In May 2008 the Veteran submitted a claim for service connection for a low back disorder.  The Veteran asserted that he believed that his low back disorder was caused by or related to his service, specifically relating to field exercises and hikes he performed in full gear.  In a January 2009 statement, the Veteran's wife noted that the Veteran had "terrible pain" with his lower back which he attributed to the military.  She reported that the pain caused the Veteran sleeping problems, depression and substance abuse to the point of suicidal thoughts and attempts.  In a July 2011 submission, the Veteran stated that he believed the lumbar strains he sustained in the military caused the pain, weakness and fatigue that led to his lumbar deterioration.  

The Veteran also testified at a November 2015 Board hearing regarding his low back disorder.  The Veteran testified as to when he hurt his back in training when he was jogging 30 miles with full gear on.  The Veteran noted that he didn't remember much about his service discharge examination but reiterated that he had back pain generally during service.  The Veteran further testified that he didn't seek treatment for his low back disorder following service because he couldn't afford the treatment and he didn't have insurance.  He noted that he approximately started receiving private treatment for his low back in 2003.  

Initially, the Board finds that the Veteran is not entitled to presumptive service connection for his back disorder.  Degenerative joint and/or disc disease was not diagnosed during active service; the STRs are silent for any such diagnosis or notation.  Additionally, in a May 1979 STR, the Veteran reported two days of low back pain without trauma.  Onset of symptoms was on a 7 mile march.  The examiner noted pain upon range of motion of the lumbar spine in addition to some swelling and tenderness.  There was also muscle spasm.  The assessment was muscle strain.  In a May 1980 STR, the Veteran's low back injury was noted as caused by lifting a heavy trunk.  He was noted to have sharp pain in the area and slight discoloration, and was able to perform the full range of motion of the lumbar spine with some difficulty.  The diagnosis was low back strain.  The board does not find that this is "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity."  38 C.F.R. §§ 3.303(b), 3.309 (2015).  Additionally, there is no diagnosis within one year or chronicity of symptoms thereafter.  Presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.

Regarding service connection on a direct basis, the existence of a current disability is not at issue in this appeal.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  The Veteran has received continuous private and VA treatment for his low back disability of degenerative disk disease of the low back.  Specifically, the Veteran has received private treatment from Drs. R.C., R.W. and G.A. at the Orthopaedic Center beginning in 2003.  The Veteran has also received treatment at the Tuscaloosa and Birmingham VAMCs for continued back pain after having back surgery.  In addition to such treatment, a formal diagnosis of degenerative disk disease of the low back was rendered in August 2008 during the Veteran's private treatment.  See August 2008 Tennessee Valley Pain Consultants Treatment Records.  

With regard to an in-service disease or injury, the Board notes that the Veteran's service treatment records show May 1979 and May 1980 low back injuries.  Accordingly, the Board finds that an in-service injury of the lower back existed.  The issue, then, is whether there is a nexus between the two.  However, it is this final element of Shedden upon with the Veteran's claim fails because the preponderance of the evidence of the record is against a finding that the Veteran's low back disorder is related to his service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The Veteran's 1980 service discharge examination noted normal clinical evaluation of the spine.  

In private medical records dated in 2003, the Veteran reported a work injury in April 2003 during which he injured his back.  A September 2003 private record noted a herniated disk by way of history due to April 2003 work injury.  An April 2008 private record diagnosed degenerative disc disease and osteoarthritis.  In a June 2008 private record, the Veteran reported low back pain that had been going on for several years.  He reported being injured on the job in 2003. 

In October 2008 the Veteran was afforded a VA examination for his low back disorder.  The Veteran reported that during service he had low back pain flare ups in May 1979 and a diagnosis of muscle strain.  He noted that he was treated with muscle relaxants and heat applications and rest.  He also reported a second in-service diagnosis of muscle strain in 1980, after lifting a heavy trunk.  He noted that after service he was not able to afford medical attention and essentially just tolerated the pain for years.  He noted that he sought private treatment from Dr. W., who diagnosed him with disk disease of his lumbar spine.  In September 2008 he had undergone lumbar spine surgery.  The examiner performed a very limited examination of the Veteran's spine because of the recent surgery that had been performed.  The examiner found that the Veteran's in-service lumbar strain was highly unlikely the cause of his current advanced degenerative disease, noting that there was no evidence of degenerative disease as the time of service and that medical literature does not allow a connection between the two conditions.  

In private medical records dated in 2014, the Veteran reported chronic low back pain of 11 years duration, placing onset near 2003.  

An April 2016 VA examination and June 2016 VA addendum opinion were obtained.  The examiner opined that it was less likely than not that the Veteran's current degenerative disk disease was caused by or related to his in-service injury or illness.  After reviewing the Veteran's claims folder and STRs, the examiner noted that the Veteran was diagnosed with low back strain and muscle strain in 1979 and 1980.  The examiner noted that his current diagnosis was degenerative changes of the lumbar spine with spinal stenosis.  The examiner noted that per evidence-based literature, strains and sprains resolve within approximately 6 to 8 weeks, and degenerative changes in the spine are common and occur in most people with varying degrees of severity.  The examiner noted that aging is generally the most common cause, with normal wear and tear of the spine specifically causing such degenerative changes.  

The Board finds that direct service connection is not warranted as the evidence of record demonstrates that a low back disorder is not related to service.  First, the Board accords the 2016 medical opinion significant value because it was based on a thorough review of the record, an examination of the Veteran, and a thoughtful analysis of the Veteran's history to include his in-service and post service complaints of back pain.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history - as the private medical records demonstrate that post-service onset of back symptoms was in 2003, over 20 years post-service discharge.  This lengthy gap in time weighs against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

The Board does not accord significant probative weight to the Veteran's and the Veteran's wife lay statements that his low back disorder was caused by or is related to his in-service low back strains.  As a lay person, the Veteran and his wife are competent to report what comes to them through their senses, but lack the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed disorder, as the development of degenerative disk disease and whether it is related to the described in-service injuries requires medical expertise and is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is able to provide competent and credible testimony regarding his symptoms, but not to provide an etiological opinion of the effects of the long term effects of his injuries in service.  The Board also does not accord any significant probative value to the Veteran's lay statements that he had symptoms at discharge and continuously thereafter as these statements conflict with other evidence of record - including the service discharge examination finding of a normal spine and with his own statements made in private records demonstrating onset of back symptoms in 2003 after a work injury.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are either not competent or not credible and are nonetheless outweighed by the VA examiner's opinion.

As described, the weight of the evidence is against the claim and service connection for a low back disorder is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A Foot Disorder

The Veteran has argued during the course of his appeal that his claimed foot condition began during service, and is also secondary to his low back disorder.  

The Veteran's records reflect a diagnosis of a foot disorder, specifically hallux valgus of the bilateral feet made in March 2016.  See June 2016 VA Examination Report.  Bilateral radiculopathy was also diagnosed.  See 2008 private medical records.  Accordingly, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

With regard to an in-service event or injury, the Veteran's STRs reflect that he reported experiencing pain of the left foot in July 1979 which manifested in sharp and dull pains constantly.  He reported that he was barely able to walk on the foot.  The examiner found that the left foot was bleeding slightly and there was experienced pain upon palpation of the left foot.  The diagnosis was plantar fasciitis strain of the foot.  Accordingly, the second element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Finally, the Board must consider whether the Veteran's foot disorder is related to his in-service left foot complaints of pain and diagnosis of plantar fascitis.  See 38 C.F.R. § 3.303(a), 3.310; Shedden, 381 F.3d at 1167.  It is this final element of Shedden upon which the Veteran's claim fails because the preponderance of the evidence of record is against a finding that the Veteran's foot disorder is related to his service.  The 1980 service discharge examination noted a normal clinical evaluation of the feet.  Post-service, there are complaints of feet pain in the Veteran's private records, in conjunction with his reports of back pain.  In a June 2008 private record, the diagnosis was bilateral radiculopathy.  The Veteran reported back and foot pain, going on for several years.  He reported a work injury in 2003.  In another June 2008 private record, the Veteran's treating physician Dr. RW, noted pain from the lumbar spine ran to the bottom of the Veteran's feet and is secondary to the lumbar spine disorder.  

The Veteran was afforded a VA examination for his foot disorder in June 2016.  The Veteran reported intermittent feet pain that he attributed to his low back disorder.  He denied being diagnosed with any other foot condition post service.  The examiner noted a bilateral diagnosis of hallux valgus.  The examiner acknowledged the Veteran's reports of pain in his left foot during service, as well as his reports of being told that he strained his foot.  The examiner thereafter opined that the Veteran's bilateral foot condition was less than likely related to any in-service injury.  He noted the Veteran's diagnosis of plantar fasci, strain of the left foot, in July 1979 as well as his recent X-ray of the feet reflecting mild hallux valgus bilaterally.  The examiner stated that hallux valgus and osteoarthritis of the toe joint were not progressions of a plantar fasci strain, therefore they were not likely related to his service.  

The Board accords this medical opinion significant probative value because it was based upon a thorough review of the record, an examination of the Veteran, and thoughtful analysis of the Veteran's history, to include his in-service and post-service injuries.  See Bloom, 12 Vet. App. at 187.  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history, which is, as noted above, that the pain began after the 2003 work injury. 

The Veteran has reported that his foot disorder began during service and that he had foot pain during service, at discharge, and thereafter.  Although the Veteran is competent to report such symptoms, the Board does not find these symptoms significantly credible as they conflict with the other evidence of record.  See Layno, 6 Vet. App. 465; Caluza, 7 Vet. App. at 511.  Notably, the service discharge examination finding of a normal feet and the Veteran's own statements made in private records demonstrating onset of feet symptoms in 2003 after a work injury.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are either not competent or not credible and are nonetheless outweighed by the VA examiner's opinion.

The Veteran has claimed that his foot disorder is secondary to his low back disorder.  However, because the Veteran is not service connected for his claimed low back disorder, secondary service connection is not warranted as a matter of law.  See 38 C.F.R. § 3.310.  The Board therefore finds no evidence linking the Veteran's foot disorder to his service or service-connected disability, and service connection must therefore be denied.

As described, the weight of the evidence is against the claim and service connection for a foot disorder is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disorder is denied.

Service connection for a foot disorder, to include as secondary to a low back disorder, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


